DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This action is in response to the Continuation filed on 02/25/2020 
This is a CON of 16/019,040 which is now a PAT 10,599,021 which is a CON of 15/635,597 which is now a PAT 10,120,268 which is a CON of 15/082,393 which is now a PAT 9,696,612 which is a  CON of 13/771,508 which is now a PAT 9,304,376
Claims 1, 10 and 13 are independent
Claims 1-20 are pending

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/05/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,120,268 B2, 10,599,021 B2, 9,696,612 B2 and 9,304,376 B2.  Claims 10-20 have limitations very similar and parallel to claims 1-9 and therefore are similarly rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,120,268 B2, 10,599,021 B2, 9,696,612 B2 and 9,304,376 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table.

1. Application: A barcode reading adapter, comprising: 
1. Patent 10,120,268 B2: A redirection adapter, comprising:
a barcode reader adapter housing having an opening to receive an electronic device; and 
a housing having an opening to receive an electronic device;
an optical opening, wherein the optical opening is defined by the barcode reader adapter housing, wherein the optical opening is aligned with a field of view of a camera of the electronic device such that light is reflected into the field of view of the camera through the optical opening via a redirection angle,  
an optical element attached to the housing and positioned in a field of view of a camera and an illumination element of the electronic device, and the optical element reflects light into the camera’s field of view and reflects light from the illumination element from a redirection angle; and 

3. Patent 10,120,268 B2: wherein the redirection angle is between about 45 degrees and about 115 degrees.



2. Application: further comprising: an optical element attached to the barcode reader adapter housing, 
2. Patent 10,120,268 B2: wherein the optical element comprises a combination of at least one of a prism, a mirror, and a lens;  
wherein the optical element is positioned such that, when the barcode reading adapter is attached to the electronic device, the optical element reflects light from an illumination element at the redirection angle.
2. Patent 10,120,268 B2: the optical element is positioned such that, when the electronic device is in the opening, the optical element reflects light from the illumination element at the redirection angle.


3. Application: wherein the optical opening is aligned with an illumination element of the electronic device such that light is reflected from the illumination element at the redirection angle 
2. Patent 10,120,268 B2: : the optical element is positioned such that, when the electronic device is in the opening, the optical element reflects light from the illumination element at the redirection angle


4. Application: further comprising: a laser aimer attached to the barcode reader adapter housing, wherein the laser aimer is positioned such that a laser beam emitted by the laser aimer corresponds to an effective field of view of the camera.
1. Patent 10,120,268 B2: an optical element attached to the housing and positioned in a field of view of a camera and an illumination element of the electronic device, and the optical element reflects light into the camera’s field of view and reflects light from the illumination element from a redirection angle; 


5. Application: further comprising: a laser aimer attached to the barcode reader adapter housing, wherein the laser aimer is positioned such that a laser pattern emitted by the laser aimer corresponds to an effective field of view of the camera
1. Patent 10,120,268 B2: an optical element attached to the housing and positioned in a field of view of a camera and an illumination element of the electronic device, and the optical element reflects light into the camera’s field of view and reflects light from the illumination element from a redirection angle;


6. Application: wherein the light is reflected through the optical opening by at least one of a prism, a mirror, or a lens.
2. Patent 10,120,268 B2: wherein the optical element comprises a combination of at least one of a prism, a mirror, and a lens


7. Application: wherein the light that is reflected into the field of view of the camera through the optical opening is from an effective field of view that extends horizontally to a length of a surface of the electronic device.
6. Patent 10,120,268 B2: wherein, when the electronic device is in the opening, the optical element reflects light into the camera’s field of view from a redirection angle…


8. Application: wherein the redirection angle is between 60 degrees and 85 degrees.
15. Patent 10,120,268 B2: and the optical element reflects light into the camera’s field of view and reflects light from the illumination element from a redirection angle of between about 60 degrees and 85 degrees.


9. Application: wherein the optical opening is aligned with both the field of view of the camera of the electronic device and an illumination element.
10. Patent 10,120,268 B2: wherein, when the electronic device is in the opening, the optical element reflects light into the camera’s field of view from the center of the electronic device width.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1-3, 6, 13 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Riopka et al. (U.S. Patent Publication Number 2014/0369575 A1).

Regarding claim 1, Riopka discloses a barcode reading adapter (Fig 3, Fig 4 – optical module 12 coupled to a mobile device 14), comprising: 
a barcode reader adapter housing having an opening to receive an electronic device (Fig 4 clearly shows that the optical module 12 is coupled to a mobile device 14); and 
an optical opening (Figs 5 and 6 show the openeing), wherein the optical opening is defined by the barcode reader adapter housing, 
wherein the optical opening is aligned with a field of view of a camera (In Fig 6 and in ¶0067, Riopka discloses that each bracket 110 has an opening 112 which is part of an attachment mechanism for coupling the optical module 12 to a casing made for the mobile device 14) of the electronic device such that light is reflected (In ¶0004 Riopka discloses that the a plurality of light reflecting surfaces is within the housing)  into the field of view of the camera through the optical opening via a redirection angle (Figs 17B and 18F and in ¶0082, ¶0089 Riopka further discloses that the attachment mechanism 204 hold the mobile device 14 such that the lens 214 of the front facing camera of the mobile device 14 faces the prism 202.  The camera lens 214 alignes with an aperture of the housing), 
wherein the redirection angle is between 45 degrees and 115 degree (Fig 17B and ¶0076 discloses this feature). 

Regarding claim 2, Riopka discloses further comprising: an optical element attached to the barcode reader adapter housing (In Fig 3 and in ¶0058 Riopka discloses that the optical module 12 includes a housing 80 with a lighting mechanism 18 also referred to as a diffuser window.), wherein the optical element is positioned such that, when the barcode reading adapter is attached to the electronic device, the optical element reflects light from an illumination element at the redirection angle (In Fig 16-17 and in ¶0059 Riopka discloses that instead of the diffuser window 18, other embodiments can use sources of light other than ambient light for example, one or more LEDs powered by one or more solar cells).

Regarding claim 3, Riopka discloses wherein the optical opening is aligned with an illumination element of the electronic device such that light is reflected from the (In Fig 3 and in ¶0058 Riopka discloses that the optical module 12 includes a housing 80 with a lighting mechanism 18 also referred to as a diffuser window.).

Regarding claim 6, Riopka discloses wherein the light is reflected through the optical opening by at least one of a prism, a mirror, or a lens (In Fig 1 and 3 and in ¶0046 Riopka discloses the prism 88.).

Regarding claim 13, this claim is a methods claim that has limitations parallel to claim 1.  Claim 13 is rejected on the same grounds as Claim 1. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-5, 7-12, 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riopka et al. (U.S. Patent Publication Number 2014/0369575 A1) in view of Powell et al. (U.S. Patent Publication Number 2016/0092711 A1.

Regarding claim 4, Riopka fails to clearly disclose a laser aimer attached to the barcode reader adapter housing, wherein the laser aimer is positioned such that a laser beam emitted by the laser aimer corresponds to an effective field of view of the camera.
Instead, in a similar endeavor, Powell discloses a laser aimer attached to the barcode reader adapter housing (Fig 1b – illustrates a camera device attachment 100 that includes a target generating mechanism (bar code reader);  light sources 116a, 116b – may be a laser diode), wherein the laser aimer is positioned such that a laser beam emitted by the laser aimer corresponds to an effective field of view of the camera (In Fig 9 and in ¶0036 Powell teaches that about illumination that is optimized for bar code reading;).
Riopka and Powell are combinable because both describe attachments for a camera device.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use laser beams for bar code reading as taught by Powell in the device disclosed by Riopka.
Powell in ¶0038.  
	Therefore, it would have been obvious to combine Riopka and Powell to obtain the invention as specified in the claim 4.

Regarding claim 5, Riopka in view of Powell disclose a laser aimer attached to the barcode reader adapter housing (Powell: Fig 1b – illustrates a camera device attachment 100 that includes a target generating mechanism (bar code reader); light sources 116a, 116b – may be a laser diode), wherein the laser aimer is positioned such that a laser pattern emitted by the laser aimer corresponds to an effective field of view of the camera (Powell: In Fig 9 and in ¶0036 Powell teaches that about illumination that is optimized for bar code reading;).

Regarding claim 7, Riopka in view of Powell discloses wherein the light that is reflected into the field of view of the camera through the optical opening is from an effective field of view that extends horizontally to a length of a surface of the electronic device (Powell:  Powell discloses this in Fig 9 and in ¶0036).

Regarding claim 8, Riopka in view of Powell discloses wherein the redirection angle is between 60 degrees and 85 degrees (Powell: In Fig 10 and in ¶0040 Powell discloses the use of the mirror 1074 that changes the optical path to the camera device.  He also discloses that even though the fig discloses the redirection to be 90o, the mirror could be positioned so that the reflected light 1078 is redirected by a different angle).

Regarding claim 9, Riopka in view of Powell discloses wherein the optical opening is aligned with both the field of view of the camera of the electronic device and an illumination element (Powell:  Powell discloses this in Fig 9 and in ¶0036).

Regarding claim 10, this claim has limitations parallel to claims 1 and 4.  Claim 10 is rejected on the same grounds as Claims 1 and 4. 

Regarding claim 11, Riopka in view of Powell discloses wherein the light is reflected through the optical opening by at least one of a prism, a mirror, or a lens (In Fig 1 and 3 and in ¶0046 Riopka discloses the prism 88.).

Regarding claim 12, this claim has limitations parallel to claim 7.  Claim 12 is rejected on the same grounds as Claim 7. 

Regarding claim 14, this claim has limitations parallel to claim 8.  Claim 14 is rejected on the same grounds as Claim 8. 

Regarding claim 15, Riopka in view of Powell discloses wherein the barcode reader adapter hosing is configured to emit light from an illumination element (Powell: In Fig 8A and 8B and in ¶0031 Powell discloses that attachment 800 includes illumination that is optimized for bar code reading.).

Regarding claim 16, this claim has limitations parallel to claim 2.  Claim 16 is rejected on the same grounds as Claim 2. 

Regarding claim 17, this claim has limitations parallel to claim 4.  Claim 17 is rejected on the same grounds as Claim 4. 

Regarding claim 18, this claim has limitations parallel to claim 5.  Claim 18 is rejected on the same grounds as Claim 5. 

Regarding claim 19, this claim has limitations parallel to claim 6.  Claim 19 is rejected on the same grounds as Claim 6. 

Regarding claim 20, this claim has limitations parallel to claim 7.  Claim 20 is rejected on the same grounds as Claim 7. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PADMA HALIYUR/Primary Examiner, Art Unit 2698